DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2022 has been entered.
Response to Amendment
	The amendment filed on 02/25/2022 has been entered. Claim(s) 2 is canceled. Claims 6 has been withdrawn from consideration. Claims 7-10 are new. Claim(s) 1, 3-5 and 7-10 remain pending and have been examined below.
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. On page 5 the Applicant has argued that Kwang relies upon item 21B to teach the grooves. The Office respectfully disagrees. In the Office action dated 10/26/2021 the Office relies upon item 3B to teach the grooves and further relies upon Kim, item 54 to teach the grooves being closed in the rotational axis direction and does not rely upon 21B for any teaching of the grooves.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the The specification does not discuss the term “grooves”, but instead uses the term “channels”. Please add the term “grooves” within the specification as a synonym of the term “channels”.
Claim Interpretation
	Regarding claims 1 (currently Amended), 3 (currently amended), 4 (currently amended), 7 (new), 8 (new), and 10 (new), the office interprets the term “grooves” to be a synonym of the term “channels”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5are rejected under 35 U.S.C. 103 as being unpatentable over Kwang (US Patent No. 5,392,759) in view of Kasashima et al (US Patent No. 8,459,246), and in further view of Kim et al (US Patent No. 6,890,250), hereinafter referred to as Kwang, Kasashima, and Kim, respectively.
	Regarding claims 1 (Currently Amended), 3 (currently amended), and 4 (currently amended), Kwang discloses in fig 2B, an outer blade cutting wheel comprising an annular disc base having a pair of planar surfaces (1B being an annular disc with two planar surfaces) and a radial outer periphery (1B has a boundary between the disc and the blade), and a diamond blade section (col 3, line 40, 2B is a diamond blade portion) formed on the radial outer periphery of the base (2B is formed on the outer periphery), 
(2B has two sides and a thickness in the axial direction) each of which is provided with grooves extending from an inner perimeter to an outer perimeter of the blade section (3B), and 
	the grooves penetrate through the blade section at the inner perimeter and are closed at the outer perimeter (col 3, lines 47-56 teaching that 3B is not open at the outer periphery of 2B);
	wherein the grooves extend in a radial direction of the base (3B extends outward in a radial direction) (claim 3); wherein the grooves reach the base (3B extends to 1B) (claim 4).
	Kwang does not explicitly disclose a blade section composed of abrasive grains and a bond, the grooves being closed at one end in the rotational axis direction of the outer blade cutting wheel, and the blade section comprises a pair of clamp legs which straddle the planar surfaces of the base and a body which extends radially outward the radial outer periphery of the base so that a thickness of the blade section is greater than a thickness of the base.
	Regarding the bond and the clamp legs, Kasashima teaches an outer blade cutting wheel comprising an annular disc base having a pair of planar surfaces (figs 1A and 1B, 10 having planar surfaces) and a radial outer periphery (fig 1A, 10 has a boundary between 10 and 10), and a blade section (fig 1A, 20) composed of diamond abrasive grains (col 5, lines 41-44 and col 7, lines 39-44, 26) and a bond formed on the radial outer periphery of the base (col 7, lines 39-44, 24 being a metal bond),
	wherein the blade section includes side portions having a thickness in the axial direction (figs 1C-1E, 20 has two sides and a thickness in the axial direction), and further comprises a pair of clamp legs (figs 1D-1E, 22a and 22b straddle 10) and a body (figs 1D-1E, 24) which extends radially outward the radial outer periphery of the base so that a thickness of the blade section is greater than a thickness of the base (col 7, lines 3-10, 20 is thicker than the base).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kwang with the teachings of Kasashima to incorporate the pair of clamp legs that straddle the planar surfaces of the base because the legs prevent the rim of the base from being chipped or cracked and also provide reinforcement of the base which is instrumental in meeting the goal of improving machining yields and reducing machining costs (Kasashima, col 7, lines 20-26 and col 2, lines 27-31, summarized).
	Regarding the grooves being closed at one end in the rotational axis direction of the outer blade cutting wheel, Kim teaches in figure 8 an outer blade cutting wheel (51) comprising an annular disc base (52), and a blade section (53) formed on the radial outer periphery of the base (53 is on the outer periphery of 52), 
	wherein the blade section includes side portions having a thickness in the axial direction each of which is provided with grooves extending from an inner perimeter to an outer perimeter of the blade section (fig 9, 54) and closed at one end in the rotational axis direction of the outer blade cutting wheel (fig 9 and col 6, lines 9-15, 54 has a depth and is closed in the axial section).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kwang with the teachings of Kim to incorporate the channel having a depth and being closed at one end in the rotational axis direction of the outer blade cutting wheel because having this configuration improves cutting performance by reducing the minute chips in the air which are harmful to the user’s health and are harmful to the environment (Kim, col 2, lines 26-19, summarized).
	Regarding claim 5 (Original), Kwang as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose wherein the bond is an electroplating metal.
	 Kasashima further teaches the bond is an electroplating metal (Kasashima, col 2, lines 62-67, the bond is an electroplating metal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kwang with the teachings of Kasashima to incorporate the electroplating metal as the metal bond because the electroplating metal is instrumental in creating a bond that has a higher strength and higher modulus when bonding the abrasive grains and thus improves the mechanical rigidity of the outer blade cutting wheel (Kasashima, col 2, lines 32-42, summarized).
	Regarding claim 8 (new), Kwang as modified discloses the elements of the claimed invention as stated above in claim 1, and further discloses that the grooves have a width (fig 2B, 3B has a width), but does not explicitly disclose the grooves have a width of 1 to 10 mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kwang to incorporate width of the grooves to be between 1 and 10mm because the Applicant has not disclosed that width of the grooves solves any stated problem or is for any particular purpose and per the applicant’s disclosure in page 7, lines 29-31 is not a critical range since the use of the term “preferred” implies that it also may not within that range. Moreover, it appears that Kwang as modified would perform equally well with the grooves having a width. Accordingly, it would have been a matter of obvious design 
	Regarding claim 9 (new), Kwang as modified further discloses the cutting wheel of claim 1 wherein the blade section comprises the abrasive grains in a fraction of at least 10% by volume and up to 80% by volume (Kasashima, col 6, lines 60-62).
	Regarding claim 10 (new), Kwang as modified discloses the elements of the claimed invention as stated above in claim 1, and further discloses that the grooves in the blade section have a total area that is a percentage of the total area of the blade when the blade section is view in the rotational axis direction (fig 2B, each groove 3B has a width and there are a plurality of grooves, making that the total area of all of the grooves 3B makes up a percentage of the total area of the blade when viewed in the rotational axis direction), but does not explicitly disclose a total area of the grooves to be 10% to 50% of the total area of the blade section.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kwang to incorporate a total area of the grooves to be 10% to 50% of the total area of the blade section because the Applicant has not disclosed that percentage of the total area of the grooves to the total area of the blade section solves any stated problem or is for any particular purpose and per the applicant’s disclosure in page 6, line 31 – page 7, line 1 is not a critical range since the use of the term “more preferably” implies that it also may not within that range. Moreover, it appears that Kwang as modified would perform equally well with the total area percentage of the groove width to the blade section total area as currently shown. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for Kwang as modified using the total area of the groove width percentage to be 10% to 50% of the .
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwang (US Patent No. 5,392,759) in view of Kasashima et al (US Patent No. 8,459,246), and in further view of Kim et al (US Patent No. 6,890,250), as applied to claim 1, and in further view Baratta (US Patent No. 8,157,619), hereinafter referred to as Kwang, Kasashima, Kim, and Baratta, respectively.
	Regarding claim 7 (new), Kwang as modified discloses the elements of the claimed invention as stated above in claim 1, but does not explicitly disclose the grooves have a semicircular or semi-elliptic shape in cross section
	Baratta teaches in figure 14 a cutting wheel comprising a body (222) having a plurality of grooves on the exterior of the wheel (224), wherein the grooves are semicircular in cross section (224 grooves are semicircular in shape in the cross section).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Kwang with the teachings of Baratta to incorporate the shape of the grooves to be semicircular because the semicircular shape controls the fluid flow, where controlling the fluid flow allows better user of the cooling fluid and may lower the blade temperature (col 3, lines 43-50, summarized).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723